Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                       Chief Justice:         Justices:



Opinion                                                Marilyn Kelly          Michael F. Cavanagh
                                                                              Elizabeth A. Weaver
                                                                              Maura D. Corrigan
                                                                              Robert P. Young, Jr.
                                                                              Stephen J. Markman
                                                                              Diane M. Hathaway



                                                                        FILED JULY 31, 2010

                            STATE OF MICHIGAN

                                     SUPREME COURT


 ANDRE BEZEAU,

              Plaintiff-Appellant,

 v                                                            No. 137500

 PALACE SPORTS & ENTERTAINMENT,
 INC.,

              Defendant-Appellee.


 BEFORE THE ENTIRE BENCH

 WEAVER, J.

       In this case, we decide whether this Court correctly gave retroactive effect to its

 decision in Karaczewski v Farbman Stein & Co, 478 Mich 28; 732 NW2d 56 (2007).

 After examination of the Karaczewski decision and the effect overruling its retroactivity

 would have, we overrule the holding of Karaczewski that gave the decision its retroactive

 effect. Accordingly, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal,

 we reverse the decision of the Workers’ Compensation Appellate Commission (WCAC)
and remand this case to the WCAC for resolution of this case consistent with the law in

effect before the Karaczewski decision.

                      I. FACTS AND PROCEDURAL HISTORY

       In 1998, plaintiff Andre Bezeau, a professional hockey player, signed a three-year

contract with the Detroit Vipers, a professional hockey team owned by defendant Palace

Sports & Entertainment, Inc. At the time, plaintiff was a resident of Michigan, and the

contract was signed in Michigan.

       In June 2000, plaintiff fell from a 45-foot ladder while working at his father’s

roofing company in New Brunswick, Canada. As a result of the fall, he injured his groin,

lower back, and right thigh. Plaintiff stayed in New Brunswick to receive treatment for

his injuries, and he became a resident of New Brunswick.

       In October 2000, the Detroit Vipers loaned plaintiff to the Providence Bruins, a

professional hockey team located in Rhode Island. In the first game of the 2000-2001

season, which took place in Rhode Island, another player struck plaintiff, aggravating his

injury. Plaintiff left the game and has been unable to play hockey since the incident.

       In June 2001, plaintiff applied for workers’ compensation benefits in Michigan.

He claimed that he had developed osteitis pubis as a result of playing professional

hockey. A hearing was held before a magistrate in the Worker’s Compensation Board of

Magistrates. The magistrate ruled in February 2003 that although plaintiff was disabled,

there was no persuasive evidence that the incident at the October 2000 hockey game in

Rhode Island caused plaintiff’s disabling injuries or aggravated any preexisting injuries.




                                             2
       Plaintiff appealed the decision to the WCAC, which reversed the magistrate’s

findings. The WCAC panel found that the incident at the October 2000 hockey game

was a contributing factor, among many, to plaintiff’s disability. The WCAC granted

plaintiff an open award of benefits.

       Defendant appealed the WCAC’s decision in the Court of Appeals. In February

2006, the Court of Appeals issued an unpublished opinion vacating the decision of the

WCAC and remanding the case to the WCAC to “determine whether plaintiff asserted an

‘aggravation’ or ‘contribution’ theory at trial, whether such a theory was properly raised

on appeal, and, if so, whether an award of benefits is proper under Rakestraw [v Gen

Dynamics Land Systems, Inc, 469 Mich 220; 666 NW2d 199 (2003)].” Bezeau v Palace

Sports & Entertainment, Inc, unpublished opinion per curiam of the Court of Appeals,

issued February 28, 2006 (Docket No. 258350), p 5.

       On remand from the Court of Appeals, the WCAC issued a decision in October

2006 remanding the case to the board of magistrates to determine whether plaintiff’s

condition after the October 2000 hockey-game incident was medically distinguishable

from his condition before the incident.

       Meanwhile in May 2007, while the remand to the board of magistrates in the

instant case was pending, this Court issued the opinion in Karaczewski on the

jurisdictional requirements for workers’ compensation claims brought in Michigan. In

Karaczewski, this Court overruled the interpretation of MCL 418.845 set forth in Boyd v

W G Wade Shows, 443 Mich 515; 505 NW2d 544 (1993), and described what it termed

an abrogation of the statute by Boyd’s precursor, Roberts v I X L Glass Corp, 259 Mich


                                            3
644; 244 NW 188 (1932). Karaczewski, 478 Mich at 30, 39-41. The new interpretation

of MCL 418.845 set forth in Karaczewski stated that for Michigan workers’

compensation laws to apply to a claim for benefits, the injured employee must have been

a resident of Michigan at the time of the injury and the contract for hire must have been

made in Michigan.1       Id. at 33, 44.   Under Boyd and Roberts, Michigan workers’

compensation laws applied to claims for benefits even if the injured employee was not a

resident of Michigan as long as the contract for hire was made in Michigan. See id. at 34,

37-38.

         As a result of the Karaczewski decision, defendant argued that the board of

magistrates did not have subject-matter jurisdiction because plaintiff was a resident of

New Brunswick at the time of the October 2000 incident. The magistrate agreed and

dismissed plaintiff’s claim for benefits. Plaintiff appealed to the WCAC, which affirmed

the magistrate’s decision. Plaintiff applied for leave to appeal in the Court of Appeals,

which denied leave to appeal in an unpublished order entered September 5, 2008 (Docket

No. 285593).

         Plaintiff applied for leave to appeal in this Court. We ordered oral argument on

the application, directing the parties to address “whether the jurisdictional standard



         1
          The Legislature has since amended MCL 418.845 to now make it clearly
applicable to out-of-state injuries. See 2008 PA 499, effective January 13, 2009. In this
case, as an alternative to overruling Karaczewski, plaintiff asks that we consider applying
2008 PA 499 retroactively. However, we do not reach that question in this case because
we overrule the retroactivity of Karaczewski that applied to parties in plaintiff’s position
of having suffered an injury before Karaczewski was decided.



                                             4
established at MCL 418.845, as interpreted by this Court in Karaczewski v Farbman

Stein & Co, 478 Mich 28 (2007), should be applied in this case.”2

                             II. STANDARD OF REVIEW

      Whether this Court’s decision in a previous case should be overruled is a question

of law that this Court reviews de novo. Bush v Shabahang, 484 Mich 156, 164; 772

NW2d 272 (2009).

                                    III. ANALYSIS

                        A. THE DECISION IN KARACZEWSKI

      Karaczewski involved an employee whose contract for hire was made in

Michigan, but who became a resident of another state after his employer transferred him.

The employee was injured on the job while in the other state. Karaczewski, 478 Mich at

30. He filed a claim for workers’ compensation benefits in Michigan. Id. at 31.

      The defendants in Karaczewski argued that under the plain language of the

Michigan Worker’s Disability Compensation Act, the employee’s claim was not subject

to the jurisdiction of the Michigan’s Workers’ Compensation Agency because the

employee was not a resident of Michigan at the time of the injury. Id. at 58. The WCAC

and Court of Appeals agreed with the defendants that the plain language of the relevant

statute, MCL 418.845, would preclude the employee from bringing his claim in

Michigan. Id. at 31-32. However, both the WCAC and the Court of Appeals noted that



      2
          Bezeau v Palace Sports & Entertainment, Inc, 483 Mich 1001, 1001-1002
(2009).



                                           5
they were unable to rule in the defendants’ favor under the binding Michigan Supreme

Court precedents of Boyd and Roberts. Id. at 32.

       In Boyd, this Court interpreted MCL 418.845 when faced with a similar situation

involving an employee whose contract for hire was made in Michigan but who was

injured and died on the job while a resident of another state. Boyd, 443 Mich at 516. The

Court examined MCL 418.845 and Roberts, a case interpreting a predecessor of MCL

418.845. Id. at 517-520. The Boyd Court held that, “pursuant to [MCL 418.845] and

Roberts v IXL Glass Corp, supra, the Bureau of Workers’ Disability Compensation shall

have jurisdiction over extraterritorial injuries without regard to the employee's residence,

provided the contract of employment was entered into in this state with a resident

employer.” Id. at 526.

       This Court granted leave in Karaczewski to determine whether overruling Boyd

would be justified.3 Analyzing the plain language of MCL 418.845, a majority of this

Court held that the statute “confers jurisdiction on the Bureau of Worker’s

Compensation, now the Workers’ Compensation Agency, for out-of-state workplace

injuries only if (1) the employee is a resident of Michigan when the injury occurs and (2)

the contract of hire was made in Michigan.”         Karaczewski, 478 Mich at 30.        The

Karaczewski Court’s interpretation of MCL 418.845 directly conflicted with this Court’s

interpretation of the same statute in Boyd, and thus this Court overruled Boyd. Id. Over




       3
           Karaczewski v Farbman Stein & Co, 474 Mich 1087 (2006).



                                             6
the objections of three justices, the majority in Karaczewski gave retroactive effect to its

new interpretation of MCL 418.845. Karaczewski, Id. at 44 n 15.

       In general, this Court’s decisions are given full retroactive effect. Pohutski v City

of Allen Park, 465 Mich 675, 695; 641 NW2d 219 (2002). However, there are exceptions

to this rule. This Court should adopt a more flexible approach if injustice would result

from full retroactivity. Id. at 696. Prospective application may be appropriate where the

holding overrules settled precedent. Id. As stated in Pohutski:

               This Court adopted from Linkletter v Walker, 381 US 618; 85 S Ct
       1731, 14 L Ed 2d 601 (1965), three factors to be weighed in determining
       when a decision should not have retroactive application. Those factors are:
       (1) the purpose to be served by the new rule, (2) the extent of reliance on
       the old rule, and (3) the effect of retroactivity on the administration of
       justice. People v Hampton, 384 Mich 669, 674; 187 NW2d 404 (1971). In
       the civil context, a plurality of this Court noted that Chevron Oil v Huson,
       404 US 97, 106-107; 92 S Ct 349; 30 L Ed 2d 296 (1971), recognized an
       additional threshold question whether the decision clearly established a new
       principle of law. Riley v Northland Geriatric Center (After Remand), 431
       Mich 632, 645-646; 433 NW2d 787 (1988) (GRIFFIN, J.). [Id.]

       In determining whether Karaczewski was incorrectly given retroactive effect, we

must first answer the threshold question whether Karaczewski clearly established a new

principle of law. The decision in Karaczewski to overrule Boyd established a new

interpretation of MCL 418.845 that broke from the longstanding interpretation of the

statute. Although the Court interpreted the statute consistently with its plain language,

the Court’s interpretation established a new rule of law because it affected how the statute




                                             7
would be applied to parties in workers’ compensation cases in a way that was

inconsistent with how the statute had been previously applied.4

       Given that Karaczewski established a new rule of law, we now weigh the factors

set forth in Pohutski to determine whether Karaczewski was correctly given retroactive

application. First, we determine the purpose to be served by the new rule. The majority

in Karaczewski overruled Boyd because the Boyd interpretation of MCL 418.845 failed to

recognize that the statute’s text required that an injured employee must have been a

resident of Michigan at the time of the injury and the contract for hire must have been

made in Michigan in order for the employee to be able to successfully file a workers’

compensation claim in Michigan. Thus, the purpose of the new rule was to interpret the

law consistently with the Legislature’s apparent intent when drafting MCL 418.845.

       The next two factors to consider in determining whether Karaczewski was

correctly applied retroactively are reliance interests on the old rule of law under Boyd and

the effect of Karaczewski’s retroactivity on the administration of justice. The concurring

and dissenting justices in Karaczewski noted that the decision to give Karaczewski

retroactive effect would seriously undermine the reliance interests of parties regarding the

Boyd/Roberts decisions. Justice KELLY stated in her dissent that “[t]here are significant

reliance concerns implicated by the overturning of Roberts and Boyd. The underlying

rationale of these cases has been in place for seven decades. Attorneys, employers,


       4
           Pohutski, 465 Mich at 696-697.




                                             8
insurance carriers, and various employees have relied on the holdings of Roberts and

Boyd.” Karaczewski, 478 Mich at 62 (KELLY, J., dissenting).            Furthermore, Justice

WEAVER noted in her opinion concurring in part and dissenting in part:

               [T]here has been extensive reliance for 14 years on Boyd’s
       interpretation of MCL 418.845. In addition to reliance by the courts,
       insurance decisions have undoubtedly been predicated on this Court's
       longstanding interpretation of MCL 418.845 under Boyd. Nonresident
       injured employees, like plaintiff, who initially entered into contracts for
       hire in Michigan, but later agreed to work outside Michigan, have relied on
       the ability to obtain workers' compensation benefits based on their
       employment relationship with Michigan employers.               Prospective
       application acknowledges that reliance and assures the fair resolution of
       those pending workers' compensation cases. [Id. at 46 (WEAVER, J.,
       concurring in part and dissenting in part).]

       In addition to Karaczewski’s failure to give due weight to that reliance on Boyd

and Roberts, the dissenting justices noted that retroactivity would result in a disruption in

the administration of justice. Id. (WEAVER, J., concurring in part and dissenting in part);

id. at 62 (KELLY, J., dissenting).      As the instant case shows, it appears that the

Karaczewski decision has disrupted the administration of justice in cases that came under

Karaczewski’s retroactive effect. Plaintiff first filed his claim in 2001, and the parties

spent six years going through the appellate process to the Court of Appeals and back to

the board of magistrates without having any argument over jurisdictional questions

regarding MCL 418.845. While the case was on remand at the board of magistrates in

2007, Karaczewski was decided and defendant raised the jurisdictional issue for the first




                                             9
time in the tribunal.5 Because a long-settled part of this well-traveled case suddenly

became a new issue and the six years of work expended on this case became moot, we

conclude that Karaczewski’s retroactive effect disrupted the administration of justice.

       Because the Karaczewski decision on retroactivity did not give due weight to the

interests of employers and employees relying on the well-established law of Boyd and

Roberts, and because it did not give due weight to its effect on the administration of

justice, we conclude that the decision to give retroactivity to Karaczewski was

erroneous.6

                                   B. STARE DECISIS

       Having established that retroactive effect was erroneous, we next decide whether

this Court should overrule the decision that gave retroactive effect to Karaczewski. This

Court generally adheres to the principle of stare decisis. Robinson v Detroit, 462 Mich


       5
          Defendant did include a defense in its answer to plaintiff’s initial application for
workers’ compensation benefits, claiming that Michigan law did not cover the claim
because the injury occurred in Rhode Island. However, defendant did not raise the issue
at the hearing before the magistrate or at any appellate stage through the next six years
until after Karaczewski was decided.
       6
          The purpose of the new rule from Karaczewski—interpreting the law
consistently with the Legislature’s apparent intent when drafting MCL 418.845—must
also be given weight. As can be seen from the concurrences of the justices signing this
opinion, some of the justices in the majority agree with Justice YOUNG’s dissent that
Karaczewski correctly interpreted the language of the statute, and some justices disagree
with Karaczewski’s interpretation of the statute. Nevertheless, we all conclude that the
effect of retroactivity on the Pohutski factors of reliance and disruption of the
administration of justice outweigh the effects of retroactivity that in fact resulted from
Karaczewski’s interpretation. In this instance, we find that the correct interpretation of a
statute is better given prospective application when retroactive application seriously
undermines parties’ reliance on the rule of law and disrupts the administration of justice.



                                             10
439, 463; 613 NW2d 307 (2000). However, we should reexamine precedent when

legitimate questions have been raised about the correctness of a decision. Id. at 464.

Upon such reexamination, our first step is to determine whether the precedent was

wrongly decided. Id. Should we determine that precedent was wrongly decided, we also

“examine the effects of overruling, including most importantly the effect on reliance

interests and whether overruling would work an undue hardship because of that reliance.”

Id. at 466. “As to the reliance interest, the Court must ask whether the previous decision

has become so embedded, so accepted, so fundamental, to everyone’s expectations that to

change it would produce not just readjustments, but practical real-world dislocations.”

Id.

       As we have explained earlier, we conclude that giving retroactive effect to this

Court’s holding in Karaczewski was an erroneous decision. Having determined that the

retroactivity holding was wrongly decided, we next turn to the reliance interests involved.

       In this case, we are only reviewing the effect of retroactively applying

Karaczewski’s interpretation of MCL 418.845. By its nature, the retroactivity applied

only to claims based on injuries that occurred before the date Karaczewski was decided.

At the time of the Karaczewski decision, the workers’ compensation system was

operating under the prior precedent of Boyd and Roberts regarding jurisdictional

questions under MCL 418.845.        At the time of the Karaczewski decision, the only

reliance on law regarding MCL 418.845 by parties was a reliance on the Boyd and

Roberts precedents. There could not have been reliance on the law of the Karaczewski

decision for claims based on injuries that occurred before Karaczewski because


                                            11
Karaczewski was decided after the bases for those claims had arisen. Thus, we find no

reliance interests regarding the retroactive effect of Karaczewski on claims in which the

injuries had occurred on or before the date Karaczewski was decided.

      Our next step in examining whether the retroactive effect of Karaczewski should

be overruled is to determine whether overruling that effect will result in any undue

hardships for parties involved in cases affected by our decision. As we have noted, the

parties involved in cases affected by this decision had no reliance interests involving

Karaczewski. By overruling the retroactivity of Karaczewski, the only effect on those

parties is that their cases will be governed by the precedents that governed their claims

when the bases for those claims first arose. We believe that such an effect is not an

undue hardship on the parties because they are simply returning to the status quo for their

claims.

      Further justification for overruling the retroactivity of Karaczewski can be found

in the inequity in the instant case, which arose as a result of the retroactivity holding.

When the instant case was filed, the Boyd and Roberts interpretations of MCL 418.845

clearly governed the case, and plaintiff met the requirements of those interpretations.

The Boyd and Roberts interpretations remained the governing interpretations of MCL

418.845 for more than six years while the case made its way from the board of

magistrates to the WCAC, then to the Court of Appeals, then back to the WCAC on

remand and, finally, back to the board of magistrates.       During the entire appellate

process, the interpretation of MCL 418.845 was not an issue in this case. But when the

case was before the board of magistrates on remand to determine an entirely unrelated


                                            12
factual matter, this Court handed down the Karaczewski decision, overruling the Boyd

and Roberts interpretations for all cases in which there had not been a final judgment.

The Karaczewski decision therefore changed the law of this case in the middle of the

appellate process without the parties having raised any issue regarding that specific point

of law. We find that outcome to be inequitable, and thus we feel that it should be

reversed.

       We have concluded that the factors for overruling precedent laid out in Robinson

weigh in favor of overruling the retroactivity holding of Karaczewski. Moreover, we

have found further justification for overruling the retroactivity holding as a result of the

inequity that has arisen in this case.        Accordingly, we overrule the holding of

Karaczewski that gave retroactive effect to its decision.

       It should be particularly noted that our holding today affects only claims based on

injuries that occurred on or before the date this Court decided Karaczewski, as long as the

claim has not already reached final resolution in the court system. We do not overrule

any aspect of the Karaczewski opinion other than its retroactive effect. Contrary to the

assertions in Justice YOUNG’s dissent, which Justices CORRIGAN and MARKMAN also

join, there is no majority to overrule Karaczewski in its entirety. We note that Chief

Justice KELLY concurs with this opinion in part and dissents in part because she would in

fact completely overrule Karaczewski. Six justices have chosen not to agree with Chief

Justice KELLY’s position to completely overrule Karaczewski, and as a result, the

portrayal of the lead opinion contained in Justice YOUNG’s dissent is inaccurate.

Karaczewski’s interpretation of MCL 418.845 remains the law of this state for claims


                                             13
based on injuries that occurred after the date that Karaczewski was decided but before the

effective date of the amendment of MCL 418.845 by enacting 2008 PA 499.

                                   IV. CONCLUSION

      We reverse the decision of the WCAC. We overrule this Court’s decision to give

retroactive effect to Karaczewski because the decision was erroneous, overruling it will

not affect any reliance interests of the parties affected by our decision, and no undue

hardship will occur as a result of our decision. Our holding affects claims based on

injuries that occurred on or before the date this Court decided Karaczewski, as long as the

claim has not already reached final resolution in the court system. Accordingly, we

remand this case to the WCAC to continue proceedings consistent with its actions before

the Karaczewski decision.

      Reversed and remanded.


      HATHAWAY, J., concurred with WEAVER, J.




                                            14
                            STATE OF MICHIGAN

                                    SUPREME COURT


ANDRE BEZEAU,

             Plaintiff-Appellant,

v                                                           No. 137500

PALACE SPORTS & ENTERTAINMENT,
INC.,

             Defendant-Appellee.


CAVANAGH, J. (concurring).

      I concur in the result, and I join the lead opinion in full except for part III(B). I

agree that the interpretation of MCL 418.845 adopted in Karaczewski v Farbman Stein &

Co, 478 Mich 28; 732 NW2d 56 (2007), should only have been applied prospectively and

that Karaczewski should be overruled to the extent that it held otherwise.         I write

separately because whereas the lead opinion applies the stare decisis approach from

Robinson v Detroit, 462 Mich 439, 463-468; 613 NW2d 307 (2000), I continue to prefer

the modified version of this approach articulated by Chief Justice KELLY in Petersen v

Magna Corp, 484 Mich 300, 316-320; 773 NW2d 564 (2009) (opinion by KELLY, C.J.).

The result, however, is the same.

      Under my preferred approach to stare decisis, there is a presumption in favor of

upholding precedent that may be rebutted only if there is a compelling justification to

overturn precedent. Id. at 317. In determining whether a compelling justification exists,
courts may use a number of evaluative criteria if relevant but, importantly, a compelling

justification requires more than a mere belief that a case was wrongly decided.1 Id. at

319-320. In this case, the narrow question presented is whether there is a compelling

justification to overrule the Karaczewski majority’s decision to apply its interpretation of

MCL 418.845 retroactively.

       One criterion is particularly relevant to this question: the extent of reliance on the

prior interpretation of MCL 418.845 and the extent to which overruling it might cause

special hardship and inequity. See id. at 320. Although the reliance interests usually

weigh against overruling a decision or, at best, are neutral, this case presents the unusual

situation in which the reliance interests weigh in favor of overruling a decision.2 As

noted in the lead opinion, the cases that will be affected by prospective application of

Karaczewski are only those involving injuries that occurred before Karaczewski was

decided. In those cases, overruling Karaczewski’s retroactive application and restoring

the pre-Karaczewski status quo is in accordance with the reliance interests.3 In fact,


       1
        In Petersen, Chief Justice KELLY provided a list of criteria that courts may use to
consider whether there is a compelling justification, but the list is nonexhaustive and
none of the criteria are determinative. They only need to be evaluated if relevant. See
Petersen, 484 Mich at 320 (opinion by KELLY, C.J.).
       2
          Indeed, the usual tensions present in a stare decisis analysis are absent in this
case. Generally, stare decisis balances two concerns: “the need of the community for
stability in legal rules and decisions and the need of courts to correct past errors.” Id. at
314. In this case, however, both concerns are advanced by overruling the retroactive
application of Karaczewski.
       3
        As stated by then Justice KELLY in Karaczewski, the essential rationale of the
pre-Karaczewski interpretation of MCL 418.845 had been in place for seven decades and
was an essential part of the workers’ compensation regime in Michigan, such that
                                                                        (continued…)

                                             2
inequity and hardship could result if the retroactivity of Karaczewski is not overturned.

This is demonstrated by this case, in which the parties, relying on the pre-Karaczewski

status of the law, had been litigating the merits of the case for six years when

Karaczewski was decided. Thus, because I think that the reliance interests formed in this

and other similar cases constitute a compelling justification to overrule precedent, I

concur in the majority’s decision to overrule the retroactive application of Karaczewski’s

interpretation of the statute.


                                                       Michael F. Cavanagh




(…continued)
“[a]ttorneys, employers, insurance carriers, and various employees” had relied on it for
years. Karaczewski, 478 Mich at 62 (KELLY, J., dissenting).



                                            3
                             STATE OF MICHIGAN

                                      SUPREME COURT


ANDRE BEZEAU,

               Plaintiff-Appellant,

v                                                           No. 137500

PALACE SPORTS & ENTERTAINMENT,
INC.,

               Defendant-Appellee.


KELLY, C.J. (concurring in part and dissenting in part).

      I concur with the majority opinion that Karaczewski v Farbman Stein & Co1

should never have been applied retroactively.      I would overrule Karaczewski in its

entirety because I continue to believe that it should not have overruled Boyd v W G Wade

Shows2 and Roberts v I X L Glass Corp.3 As I stated in my dissent in Karaczewski,

during the 74 years that Roberts was controlling law, the Legislature took no steps to

change or amend MCL 418.845.4 Again, when this Court affirmed that interpretation of

MCL 418.845 in Boyd, the Legislature did nothing.




      1
          Karaczewski v Farbman Stein & Co, 478 Mich 28; 732 NW2d 56 (2007).
      2
          Boyd v W G Wade Shows, 443 Mich 515; 505 NW2d 544 (1993).
      3
          Roberts v I X L Glass Corp, 259 Mich 644; 244 NW 188 (1932).
      4
          Karaczewski, 478 Mich at 46-47 (KELLY, J., dissenting).
       Only after this Court upset 74 years of law in Karaczewski did the Legislature

speak by enacting 2008 PA 499. It abrogated Karaczewski scarcely more than two years

after it was decided.5 Although some discard any use of legislative acquiescence as a tool

for interpreting legislative intent, it is difficult to take issue with the fact that the

Legislature took explicit action here.

       Furthermore, I believe that the Robinson factors clearly call for overruling

Karaczewski.6 First, as discussed previously, the enactment of 2008 PA 499 was a

change in the law that undercut and undermined the original basis for the decision.

Allowing the central holding of Karaczewski to remain intact has a disturbing effect. It

disenfranchises the unfortunate group of out-of-state workers with contracts for hire

made in Michigan who were injured on the job after Karaczewski was decided but before




       5
         See House Legislative Analysis, SB 1596, December 11, 2008 (stating that “the
Michigan Supreme Court reversed longstanding case law” in Karaczewski and
“eliminated coverage for injuries that had previously been covered under the act,
reducing compensation for injured workers, and causing potential problems for
employers”); Senate Legislative Analysis, SB 1596, November 12, 2008 (explaining that
the purpose of 2008 PA 499 is to restore the Workers’ Compensation Agency’s
jurisdiction in response to Karaczewski).
      I recognize that 2008 PA 499 ultimately expanded jurisdiction in workers’
compensation cases beyond where it had been before Karaczewski. But the legislative
analyses make clear that the amendment was in direct response to Karaczewski and
sought to restore jurisdiction to the Workers’ Compensation Agency.
       6
           Robinson v Detroit, 462 Mich 439; 613 NW2d 307 (2000).
      I remain committed to the stare decisis factors I proposed in Petersen v Magna
Corp, 484 Mich 300, 317-320; 773 NW2d 564 (2009), and I believe that this Court
should adopt those factors.



                                            2
2008 PA 499 went into effect. I believe that 2008 PA 499 is evidence that the Legislature

did not intend to arbitrarily deprive this group of benefits.

       Second, overturning Karaczewski would not work an undue hardship. Reliance on

it has been minimal, given that it was decided recently. Because it displaced 74 years of

precedent in Michigan, it is not “so embedded, so accepted, so fundamental, to

everyone’s expectations” that overruling it would result in “significant dislocations.”7

Karaczewski itself displaced reliance interests by overturning a fundamental part of the

workers’ compensation regime, even if only for a brief period, thanks to the Legislature’s

quick enactment of 2008 PA 499.8

       I believe these compelling justifications necessitate that this Court overrule

Karaczewski. Accordingly, while I concur with the majority that Karaczewski does not

apply retroactively, I would overrule it entirely.


                                                          Marilyn Kelly




       7
           Robinson, 462 Mich at 466.
       8
        See Karaczewski, 478 Mich at 51-61 (KELLY, J. dissenting) (discussing the
Robinson factors as applied to Roberts and Boyd and finding that not a single factor
supported overruling them).



                                              3
                            STATE OF MICHIGAN

                                    SUPREME COURT


ANDRE BEZEAU,

             Plaintiff-Appellant,

v                                                           No. 137500

PALACE SPORTS & ENTERTAINMENT,
INC.,

             Defendant-Appellee.


WEAVER, J. (concurring).

      I concur fully in and sign the lead opinion reversing the decision of the Workers’

Compensation Appellate Commission (WCAC), remanding this case to the WCAC, and

overruling the holding of Karaczewski v Farbman Stein & Co, 478 Mich 28; 732 NW2d

56 (2007), that gave the Karaczewski decision retroactive effect.

      I write separately to correct the mistaken assertions in Justice YOUNG’s dissent,

which is signed by Justices CORRIGAN and MARKMAN,1 including the mistaken assertions

of these “remaining three” regarding my position on stare decisis.

      The dissent attempts to characterize the majority’s opinion and decision not to

apply Karaczewski retroactively as a decision to effectively overrule Karaczewski. This




      1
          Justices CORRIGAN, YOUNG, and MARKMAN comprise “the remaining three”
justices of the former “majority of four,” which included former Chief Justice TAYLOR.
characterization is not only incorrect and inaccurate, it is misleading and intellectually

deceptive.

       Further, the dissent’s attempt to characterize the lead opinion as being

representative of a so-called new philosophical majority is also false.         There is no

philosophical majority in this case. While the justices forming the majority each agreed

with the result in this case, each justice reached his or her conclusion based on different

reasons.2

       It appears that the dissent is attempting to lump together the four justices who

agree with parts of the lead opinion into having had some sort of previously stated

fidelity to stare decisis that those justices have abandoned since former Chief Justice

TAYLOR’s overwhelming defeat in the 2008 election.

       The dissent quotes various past statements, made by those justices signing portions

of the lead opinion, regarding stare decisis and criticizing the former “majority of four”

(former Chief Justice TAYLOR, and Justices CORRIGAN, YOUNG, and MARKMAN). With

       2
         The dissent attempts to make an argument that there is some sort of philosophical
majority that wants to overrule Karaczewski in its entirety. However, one need look no
further than the various opinions written in this case to see that there is no such majority
for that proposition. When Karaczewski was decided in 2007, I concurred in the
substance of the opinion, and I continue to see nothing wrong with its statutory analysis.
On the other hand, Chief Justice KELLY is dissenting in part from the lead opinion in this
case for the very reason that she thinks Karaczewski needs to be completely overruled.
Her position is understandable, given that she dissented from the entire decision in 2007
when Karaczewski was decided. But there are currently not four votes for her position,
so her position is not the majority’s position. Rather, there are in essence six justices who
have for whatever reason decided not to join with the Chief Justice’s position to overrule
all of Karaczewski in this case. The dissent simply ignores that fact for the convenience
of making the mistaken conclusions in the dissenting opinion seem more palatable.



                                             2
respect to myself, the dissent quotes a statement I made in response to the improper and

unfair dismantling of decades of longstanding insurance contract law by the former

“majority of four” in Devillers v Auto Club Ins Ass’n, 473 Mich 562; 702 NW2d 539

(2005). In Devillers, I stated, “Correction for correction’s sake does not make sense.

The case has not been made why the Court should not adhere to the doctrine of stare

decisis in this case.” Id. at 622 (WEAVER, J., dissenting) (emphasis added).

       The dissent’s use of my Devillers statement appears to be a weak attempt to

manufacture some sort of story to try to get people to believe that a philosophical

majority of justices exists and is out to overrule precedent created by the “majority of

four.” The dissent’s mistaken assertions that I have somehow changed my view of stare

decisis since former Chief Justice TAYLOR was defeated and that I am part of a

philosophical majority are simply incorrect.

       My Devillers statement itself shows that I was criticizing the disregard for stare

decisis in that specific case. My Devillers statement is an example of my service to the

rule of law and a partial expression of my view of the policy of stare decisis, which is that

past precedent should generally be followed but that, in deciding whether wrongly

decided precedent should be overruled, each case should be looked at individually on its

facts and merits through the lens of judicial restraint, common sense, and fairness.3



       3
        I agree with the sentiment recently expressed by Chief Justice Roberts of the
United States Supreme Court in his concurrence to the decision in Citizens United v
Federal Election Commission, 558 US ___, ___; 130 S Ct 876, 920; 175 L Ed 2d 753,
806 (2010), when he said that
                                                                               (continued…)

                                               3
       Over the past decade, the principal tool used by this Court to decide when a

precedent should be overruled is the set of guidelines that was laid out in Robinson v

Detroit, 462 Mich 439, 463; 613 NW2d 307 (2000), an opinion written by former Justice

TAYLOR that Justices CORRIGAN, YOUNG, MARKMAN, and I signed, and that I have used

numerous times. In the instant case, my lead opinion specifically, and properly, applies

the Robinson guidelines. Thus, the dissent’s assertion that I have changed my view on

stare decisis makes no logical sense.

       Furthermore, I note that my position in Devillers is in no way inconsistent with my

position on stare decisis in this case, nor is it inconsistent with any position on stare

decisis that I have taken in other cases, such as Robinson.           Devillers involved the

(…continued)
     stare decisis is neither an “inexorable command,” Lawrence v. Texas, 539
     U. S. 558, 577 [123 S Ct 2472; 156 L Ed 2d 508] (2003), nor “a mechanical
     formula of adherence to the latest decision,” Helvering v. Hallock, 309 U.
     S. 106, 119 [60 S Ct 444; 84 L Ed 604] (1940) . . . . If it were, segregation
     would be legal, minimum wage laws would be unconstitutional, and the
     Government could wiretap ordinary criminal suspects without first
     obtaining warrants. See Plessy v. Ferguson, 163 U. S. 537 [16 S Ct 1138;
     41 L Ed 256] (1896), overruled by Brown v. Board of Education, 347 U. S.
     483 [74 S Ct 686; 98 L Ed 873] (1954); Adkins v. Children’s Hospital of D.
     C., 261 U. S. 525 [43 S. Ct. 394; 67 L Ed 785] (1923), overruled by West
     Coast Hotel Co v. Parrish, 300 U. S. 379 [57 S. Ct. 578; 81 L Ed 703]
     (1937); Olmstead v. United States, 277 U. S. 438 [48 S Ct 564; 72 L Ed
     944] (1928), overruled by Katz v. United States, 389 U. S. 347 [88 S Ct
     507; 19 L Ed 2d 576] (1967).
Chief Justice Roberts further called stare decisis a “principle of policy” and said that it “is
not an end in itself.” Id. at ___; 130 S Ct at 920; 175 L Ed 2d at 807. He explained that
“[i]ts greatest purpose is to serve a constitutional ideal—the rule of law. It follows that in
the unusual circumstance when fidelity to any particular precedent does more to damage
this constitutional ideal than to advance it, we must be more willing to depart from that
precedent.” Id. at ___; 130 S Ct at 921; 175 L Ed 2d at 807.



                                              4
“majority of four” overruling precedent involving contract interpretation from a case that

was nearly twenty (20) years old. In my Devillers dissent, I noted that I agreed with the

majority’s interpretation that the old precedent was incorrect, but given the passage of

time since that specific precedent was decided, the Court should not disturb that

longstanding precedent because the law had become so ingrained that to overrule it

would harm the reliance interests of parties in insurance cases. My position in Devillers

was entirely consistent with the reliance prong of the Robinson guidelines.4

       My position in the instant case is also consistent with the reliance prong of the

Robinson guidelines since Karaczewski, the case of which a portion is now being

overruled, was only decided three (3) years ago. Furthermore, the portion that is being

overruled is merely that decision’s retroactive effect—applying the new decision to

parties’ past actions. My statement in Devillers is actually supportive of my position in

the instant case because in both instances my position has been to apply the longstanding

law that parties had relied on when their cases arose.

       The dissent cannot point to a statement where I professed some sort of position

regarding stare decisis as an immutable doctrine, because I have not taken that position

and therefore have made no such statements. For instance, I specifically chose not to

sign Chief Justice KELLY’s lead opinion in Petersen v Magna Corp, 484 Mich 300, 316-

320; 773 NW2d 564 (2009), because it proposed to create a standardized test for stare



       4
        For an explanation of the various prongs of the Robinson guidelines, see the lead
opinion, ante at ___.



                                             5
decisis. There is no need for this Court to adopt any standardized test regarding stare

decisis. In fact, it is an impossible task.

       There are many factors to consider when deciding whether or not to overrule

precedent, and the importance of such factors often changes on a case-by-case basis. The

Robinson guidelines are relevant in cases such as the instant case, in which reliance

interests are at risk. By no means do I consider the Robinson guidelines a “be-all, end-all

test” that constitutes precedent of this Court to be used whenever this Court considers

overruling precedent. I view Robinson as merely providing guidelines to assist this Court

in its legal analysis when pertinent.

       In the end, the consideration of stare decisis and whether to overrule wrongly

decided precedent always includes service to the rule of law through an application and

exercise of judicial restraint, common sense, and a sense of fairness—justice for all.


                                                        Elizabeth A. Weaver




                                              6
                               STATE OF MICHIGAN

                                      SUPREME COURT


ANDRE BEZEAU,

               Plaintiff-Appellant,

v                                                            No. 137500

PALACE SPORTS & ENTERTAINMENT,
INC.,

               Defendant-Appellee.


YOUNG, J. (dissenting).

       I dissent from the decision by the majority of justices to “overrule the retroactive

effect of Karaczewski.”1       Having failed to identify any flaw in the analysis of

Karaczewski, overruling the application of the case is simply a means of substantively

overruling Karaczewski without explicitly saying so. Karaczewski properly interpreted

the plain language of MCL 418.845, and it was appropriately applied to the case at bar by

the lower courts.     Because the majority justices essentially render Karaczewski an

advisory opinion, I dissent.

       At the time of plaintiff’s injury, MCL 418.845 provided:

              The bureau shall have jurisdiction over all controversies arising out
       of injuries suffered outside this state where the injured employee is a
       resident of this state at the time of injury and the contract of hire was made


       1
           Karaczewski v Farbman Stein & Co, 478 Mich 28; 732 NW2d 56 (2007).
       in this state. Such employee or his dependents shall be entitled to the
       compensation and other benefits provided by this act. [Emphasis added.]

Here, there is no question that plaintiff was not a resident of this state when he was

injured. Therefore, pursuant to MCL 418.845 and Karaczewski, the magistrate correctly

held that the Workers’ Compensation Agency did not have jurisdiction.2 This Court

expressly stated in Karaczewski that its decision was to be applied to all pending cases.

Karaczewski, 478 Mich at 44 n 15 (“[O]ur holding in this case shall apply to all claimants

for whom there has not been a final judgment awarding benefits as of the date of this

opinion.”).   Because this was a pending case when Karaczewski was decided,

Karaczewski is applicable.

       As Karaczewski noted, since the very first workers’ compensation jurisdictional

statute was enacted in 1921, the law consistently provided the Michigan workers’

compensation system jurisdiction over out-of-state injuries when both (1) the injured

employee resided in this state at the time of injury and (2) the contract of hire was made

in Michigan. However, in Boyd v W G Wade Shows, 443 Mich 515; 505 NW2d 544

(1993), this Court declined to enforce the residency requirement because to do so would




       2
        It is irrelevant that defendant did not pursue this jurisdictional issue until after
Karaczewski was decided. All courts “must upon challenge, or even sua sponte, confirm
that subject-matter jurisdiction exists . . . .” Reed v Yackell, 473 Mich 520, 540; 703
NW2d 1 (2005) (opinion by TAYLOR, C.J.). Thus, subject matter jurisdiction may be
challenged at any time, even if raised for the first time on appeal. Lehman v Lehman, 312
Mich 102, 105-106; 19 NW2d 502 (1945); In re Cody's Estate, 293 Mich 697, 701; 292
NW 535 (1940); In re Estate of Fraser, 288 Mich 392, 394; 285 NW 1 (1939).



                                             2
be “undesirable” and “unduly restrictive”3 and because the requirement had been ignored

by this Court since Roberts v I X L Glass Corp, 259 Mich 644; 244 NW 188 (1932).4

       Karaczewski overruled Boyd on the basis of the rather unremarkable proposition

that the use of the conjunction “and” in MCL 418.845 was unambiguous and that the

statute must be applied as written. Nonetheless, in order to protect the reliance interests

of injured plaintiffs who had already received an award of compensation benefits as part

of a final judgment, Karaczewski’s holding was given limited retroactive effect, applying

only to claimants who had not received a final judgment awarding benefits as of the date

of the opinion.5 While the Legislature subsequently amended the relevant statutory

provision to expand the agency’s jurisdiction over out-of-state injuries,6 the Legislature




      3
          Boyd, 443 Mich at 524.
      4
         However, as the dissenting justices in Boyd noted, the rationale of Roberts was
based on the elective nature of workers’ compensation in place at that time Roberts was
decided. The dissenters noted that the analytical underpinnings of Roberts were
eliminated when the Legislature made the workers’ compensation scheme compulsory in
1943. Before Boyd, several Court of Appeals opinions had enforced the plain language
of the statute on this basis. See Wolf v Ethyl Corp, 124 Mich App 368; 335 NW2d 42
(1983); Bell v F J Boutell Driveaway Co, 141 Mich App 802; 369 NW2d 231 (1985);
Hall v Chrysler Corp, 172 Mich App 670; 432 NW2d 398 (1988).
      5
        Karaczewski, 478 Mich at 44 n 15. While I agree with the lead opinion’s
statement that this Court’s decisions are generally given full retroactive effect,
Karaczewski was explicitly given limited retroactive effect.
      6
          2008 PA 499, effective January 13, 2009.



                                            3
chose not to give the amended statute retroactive application,7 thus leaving claimants

such as plaintiff subject to the holding in Karaczewski.8

       The justices in the majority are unable to identify any analytical defect in the

substantive holding in Karaczewski; indeed, Justice WEAVER explicitly concurred in

Karaczewski’s substantive analysis. Instead, they elect to overrule the limited retroactive

application of the opinion in favor of purely prospective application.9 However, as

Wayne Co v Hathcock explained, purely prospective opinions are effectively advisory

opinions, and our constitutional authority to issue advisory opinions is limited to those

circumstances set forth in Const 1963, art 3, § 8, which are clearly not applicable in the

present case.10


       7
           See Brewer v A D Transp Express, Inc, 486 Mich 50; 782 NW2d 475 (2010).
       8
           The fact that the Legislature amended MCL 418.845 after this Court’s decision
in Karaczewski without indicating that it intended the amended statute to be applied
retroactively makes this case significantly distinguishable from Pohutski v City of Allen
Park, 465 Mich 675; 641 NW2d 219 (2002), in which this Court did apply its holding
prospectively only, because in Pohutski the Legislature amended the pertinent statute
before this Court’s decision and, thus, had no reason to indicate that it intended the
amended statute to apply retroactively rather than this Court’s yet-to-be-decided decision
in Pohutski. Even plaintiff’s counsel acknowledged as much at oral argument when he
stated, “I think that is a factual difference between Pohutski and this case and
consequently you’d not be—certainly not required to follow or apply Pohutski to this
case . . . .”
       9
       Interestingly, Justice WEAVER would have preferred to deny the benefit of the
Karaczewski ruling even to the parties appearing before the Court in Karaczewski.
Karaczewski, 478 Mich at 45 (WEAVER, J., concurring in part and dissenting in part).
       10
          Hathcock, 471 Mich 484 n 98 (“[T]here is a serious question as to whether it is
constitutionally legitimate for this Court to render purely prospective opinions, as such
rulings are, in essence, advisory opinions. The only instance in which we are
constitutionally authorized to issue an advisory opinion is upon the request of either
                                                                           (continued…)

                                             4
      The decision in this case is another instance in which the Court’s new

philosophical majority seems to retreat from its previously stated fidelity to stare

decisis.11 Since the shift in the Court’s philosophical majority in January 2009, the new




(…continued)
house of the Legislature or the Governor—and, then, only ‘on important questions of law
upon solemn occasions as to the constitutionality of legislation after it has been enacted
into law but before its effective date.’”).
      11
          See, e.g., Pohutski v City of Allen Park, 465 Mich 675, 712; 641 NW2d 219
(2002) (KELLY, J., dissenting) (“[I]f each successive Court, believing its reading is
correct and past readings wrong, rejects precedent, then the law will fluctuate from year
to year, rendering our jurisprudence dangerously unstable.”); People v Hawkins, 468
Mich 488, 517-518; 668 NW2d 602 (2003) (CAVANAGH, J., dissenting) (“‘We have
overruled our precedents when the intervening development of the law has “removed or
weakened the conceptual underpinnings from the prior decision, or where the later law
has rendered the decision irreconcilable with competing legal doctrines or policies.” . . .
Absent those changes or compelling evidence bearing on Congress’ original intent . . .
our system demands that we adhere to our prior interpretations of statutes.’”), quoting
Neal v United States, 516 US 284, 295; 116 S Ct 763; 133 L Ed 2d 709 (1996), quoting
Patterson v McLean Credit Union, 491 US 164, 173; 109 S Ct 2363; 105 L Ed 2d 132
(1989); Rowland v Washtenaw Co Rd Comm, 477 Mich 197, 278; 731 NW2d 41 (2007)
(CAVANAGH, J., dissenting) (‘“Under the doctrine of stare decisis, principles of law
deliberately examined and decided by a court of competent jurisdiction become precedent
which should not be lightly departed.’”), quoting People v Jamieson, 436 Mich 61, 79;
461 NW2d 884 (1990); Brown v Manistee Co Rd Comm, 452 Mich 354, 365; 550 NW2d
215 (1996) (“[A]bsent the rarest circumstances, we should remain faithful to established
precedent.”); Devillers v Auto Club Ins Ass’n, 473 Mich 562, 622; 702 NW2d 539 (2005)
(WEAVER, J., dissenting) (“Correction for correction’s sake does not make sense. The
case has not been made why the Court should not adhere to the doctrine of stare decisis in
this case.”); Berg, Hathaway attacks, Michigan Lawyers Weekly, October 27, 2008
(“‘People need to know what the law is,’ Hathaway said. ‘I believe in stare decisis.
Something must be drastically wrong for the court to overrule.’”); Lawyers’ election
guide: Judge Diane Marie Hathaway, Michigan Lawyers Weekly, October 30, 2006
(quoting Justice HATHAWAY, then running for a position on the Court of Appeals, as
saying that “[t]oo many appellate decisions are being decided by judicial activists who
are overturning precedent”).



                                            5
majority has pointedly sought out precedents only recently decided12 and has failed to

give effect to other recent precedents of this Court.13      Today, by overruling the

retroactivity of Karaczewski, the Court again refuses to apply a recent precedent of this



      12
         See, e.g., Univ of Mich Regents v Titan Ins Co, ___ Mich ___ (2010) (overruling
Cameron v Auto Club Ins Ass’n, 476 Mich 55; 718 NW2d 784 [2006]); McCormick v
Carrier, ___Mich ___ (2010) (overruling Kreiner v Fischer, 471 Mich 109; 683 NW2d
611 [2004]); Lenawee Co Bd of Rd Comm’rs v State Auto Prop & Cas Ins Co, 485 Mich
853 (2009) (directing the parties to consider whether Miller v Chapman Contracting, 477
Mich 102; 730 NW2d 462 [2007] was correctly decided); Edry v Adelman, 485 Mich 901
(2010) (directing the parties to consider whether Wickens v Oakwood Healthcare Sys,
465 Mich 53; 631 NW2d 686 [2001] was correctly decided); Lansing Sch Ed Ass’n v
Lansing Bd of Ed, ___Mich ___ (2010) (overruling Lee v Macomb Co Bd of Comm’rs,
464 Mich 726; 629 NW2d 900 [2001]); Anglers of the Au Sable, Inc v Dep’t of
Environmental Quality, 485 Mich 1063 (2010) (directing the parties to consider whether
Mich Citizens for Water Conservation v Nestlé Waters North America Inc, 479 Mich 280;
737 NW2d 447 [2007], and Preserve the Dunes, Inc v Dep’t of Environmental Quality,
471 Mich 508; 684 NW2d 847 [2004], were correctly decided); Hoover v Mich Mut Ins
Co, 485 Mich 881 (2009) (directing the parties to consider whether Griffith v State Farm
Mut Auto Ins Co, 472 Mich 521; 697 NW2d 895 [2005], was correctly decided);
Colaianni v Stuart Frankel Dev Corp, 485 Mich 1066 (2010) (granting leave to appeal to
consider whether Trentadue v Buckler Automatic Lawn Sprinkler Co, 479 Mich 378; 738
NW2d 664 [2007], was correctly decided).
      13
         See, e.g., Hardacre v Saginaw Vascular Servs, 483 Mich 918 (2009), in which
the majority failed to follow Boodt v Borgess Med Ctr, 481 Mich 558; 751 NW2d 44
(2008); Sazima v Shepherd Bar & Restaurant, 483 Mich 924 (2009), in which it failed to
follow Chrysler v Blue Arrow Transp Lines, 295 Mich 606; 295 NW 331 (1940), and
Camburn v Northwest Sch Dist (After Remand), 459 Mich 471; 592 NW2d 46 (1999);
Vanslembrouck v Halperin, 483 Mich 965 (2009), in which it failed to follow Vega v
Lakeland Hosps, 479 Mich 243, 244-245; 736 NW2d 561 (2007); Juarez v Holbrook, 483
Mich 970 (2009), in which it failed to follow Smith v Khouri, 481 Mich 519; 751 NW2d
472 (2008); Beasley v Michigan, 483 Mich 1025 (2009), Chambers v Wayne Co Airport
Auth, 483 Mich 1081 (2009), and Ward v Mich State Univ, 485 Mich 917 (2009), in
which it failed to follow Rowland; and Scott v State Farm Mut Auto Ins Co, 483 Mich
1032 (2009), in which it failed to follow Thornton v Allstate Ins Co, 425 Mich 643; 391
NW2d 320 (1986), and Putkamer v Transamerica Ins Corp of America, 454 Mich 626;
563 NW2d 683 (1997).



                                           6
Court. Because the justices in the majority use prospectivity as a means of substantively

overruling Karaczewski, I dissent.


      CORRIGAN and MARKMAN, JJ., concurred with YOUNG, J.




                                           7